Citation Nr: 1544360	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, with prior Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The undersigned held a videoconference hearing with the Veteran in August 2015.  A transcript has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Bilateral hearing loss had its clinical onset in service

2.  Tinnitus had its clinical onset in service.

3.  The Veteran does not have a current diagnosis of otitis media.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to service connection for otitis media are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As the decision on the bilateral hearing loss and tinnitus claims is fully favorable, the instant VCAA discussion pertains only to the otitis media claim.

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  Through a July 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The letter further advised the Veteran of the process for assigning a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify is therefore met.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA and private treatment records, and various statements and testimony from the Veteran.  The Veteran was afforded a December 2008 VA audiological examination for his service connection claim, the report of which reflects review of the claims folder and pertinent otoscopic examination. The Board considers the examination report adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are also met.

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Hearing Loss

The Board notes that the evidence shows that the Veteran has hearing loss for VA purposes, as speech recognition scores in both ears were at 88 percent, and had multiple puretone thresholds above 40 Hertz in each ear.  See 38 C.F.R. § 3.385.  The Veteran's DD-214 shows that he worked in a boiler room, so in-service acoustic trauma is also conceded.  Accordingly, the remaining issue is the existence of a nexus.  

Against the claim is the report of the Veteran's VA examination in December 2008, during which he described the boiler room noise that he was exposed to in service.  He indicated that after service he worked as a semi-truck driver and for a sheriff's department.  He described bilateral tinnitus that began during or shortly after service.  In concluding that the Veteran's hearing loss was not at least as likely as not related to service, the examiner emphasized that the whisper test conducted at entry showed normal hearing sensitivity, an October 1966 audiogram showed normal bilateral hearing sensitivity, and the whisper test conducted at the Veteran's July 1968 separation examination then showed normal hearing sensitivity as well.  Critically, hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the examiner describes a "subjective, temporary hearing loss noted during military service," which appears to support the claim.  Therefore, as the underlying rationale for the December 2008 VA examiner's opinion is faulty, it is of no probative value.

Additionally, a private opinion from audiologist C.B. dated in June 2014 describes the lack of reliability of whisper tests such as those conducted during the Veteran's military service.  She ultimately concludes that the Veteran's hearing loss is not as likely as not "related entirely" to his military service, but instead is the result of a combination of military noise exposure, occupational and recreational noise exposure, middle ear pathology, and aging process.  

In favor of the Veteran's claim is a VA treatment record dated in October 2014, in which M.J.L. opines that the Veteran's decreased hearing ability, which is more prominent on his left side than right, is likely due to his naval duty in a shipboard boiler room, as that environment is very loud and pressurized.

The Board finds that as the nexus evidence is at least in equipoise regarding the etiology of the Veteran's hearing loss, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).


Tinnitus

The Veteran also has a current diagnosis of tinnitus.  See December 2008 VA examination report.  Additionally, as noted above, in-service acoustic trauma is conceded.  

Regarding nexus, the Veteran has provided competent and credible evidence of the onset of tinnitus in service and of a continuity of tinnitus ever since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation). When affording him the benefit of the doubt, the evidence supports a finding of nexus between his tinnitus and military service.

In this regard, the Board acknowledges the December 2008 VA examiner's opinion that tinnitus is a result of post-service hearing loss.  However, as this opinion does not address the Veteran's competent and credible reports of the onset of tinnitus occurring in service, the Board accords it less probative value.  As such, notwithstanding this opinion, the Board concludes that the evidence weighs in favor of a finding that the Veteran's tinnitus is related to his in-service acoustic trauma. Service connection for tinnitus is therefore warranted.

Otitis Media

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the Board finds it probative that the December 2008 VA examiner, who performed a full otoscopic examination of the Veteran, noted his reported medical history (particularly treatment for otitis media during service in August and October 1966), and considered his statements concerning his symptomatology, found no current evidence of otitis media. 

The Veteran has not submitted any competent evidence to contradict the findings set forth in the December 2008 VA examination report.  In this regard, the Board acknowledges the Veteran's assertions and recognizes that he is competent to provide evidence about the symptoms he experiences.  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Here, while the Veteran is competent to report the symptoms he experiences, such as ear pain, he is not competent to diagnose an inner ear condition like otitis media, as he has not been shown to have the medical training necessary to do so.  Indeed, he has specifically denied any symptoms of ear infection and pain when he was examined by VA during the appeal period.  See May 2009 VA outpatient record.

There is no other competent evidence that suggests a diagnosis of otitis media before or at the time of his application for service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Nor is there any indication that such a diagnosis was warranted at any other time throughout the appeal.  Therefore, the Board finds that this case does not present a situation in which the threshold requirement for service connection is met based upon a disability that manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).

Thus, where, as here, medical evidence does not establish that the Veteran has a current diagnosis of otitis media, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  
ORDER

Service connection for bilateral hearing loss is allowed.

Service connection for tinnitus is allowed.  

Service connection for otitis media is denied.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


